DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to Applicant’s arguments and amendment filed 06/01/2021. Claims 1, 10, 23, 27, 29 and 32 are currently amended. Claims 2-8, 11-12, 14-16, 22, 26, 30, 33 and 35 are cancelled. Claims 36-37 are new. Claims 1, 9-10, 13, 17-21, 23-25, 27-29, 31-32, 34 and 36-37 are currently pending, with claims 13 and 17-20 withdrawn from consideration.
The drawing objection has been withdrawn due to applicant’s amendment.
The rejection of claims 23, 27 and 29 under 35 U.S.C. 112(a) has been withdrawn due to applicant’s amendment.
The rejection of claim 35 under 35 U.S.C. 112(a) has been withdrawn due to applicant’s cancellation of the claim.
The rejection of claims 1, 9-10, 21, 23-25, 27-29 and 31-35 under 35 U.S.C. 112(b) has been withdrawn due to applicant’s amendment.
Response to Arguments
Applicant’s arguments, see Remarks, filed 06/01/2021, with respect to the rejection(s) of claim(s) 1, 9, 23, 31-32 and 34 under 35 U.S.C. 102(a)(1) as being anticipated by Stokes; claim 21 under 35 U.S.C. 102(a)(1) as being anticipated by Stokes or, in the alternative, under 35 U.S.C. 103 as obvious over Stokes; claims 24 and 29 under 35 U.S.C. 103 as being unpatentable over Stokes in view of Durgin; claims 10, 25, 27 and 33 under 35 U.S.C. 103 as being unpatentable over Stokes in view of Lehman; claim 28 under 35 U.S.C. 103 as being unpatentable over Stokes in view of Lehman and Durgin; and claim 35 under 35 U.S.C. 103 as being unpatentable over Stokes in view of Durgin and Lehman, have been fully 
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13 and 17-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/31/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Bonham on 07/01/2021.


In the claims:
Regarding claim 1, line 15, the phrase, “following resection of the tissue lesion by pulling” has been amended to recite – following resection of the tissue by pulling – .
Regarding claim 10, line 16, the phrase “wherein the scaffold is in the form of a helical coil that comprises rounded ends that resist tissue perforation” has been replaced with the following:
wherein the scaffold is in the form of a helical coil that comprises rounded ends that resist tissue perforation;
wherein the scaffold is connected to a delivery wire that is configured to retrieve the scaffold following resection of the tissue by pulling a proximal end of the delivery wire in a proximal direction to withdraw the scaffold into the lumen of the tissue penetrating device.
Regarding claims 13 and 17-20, the claims have been rejoined.
Regarding claim 13, lines 5 and 6-7, the phrase “the expandable scaffold” has been amended to recite – the self-expandable scaffold – .
Regarding claim 19, line 1, the phrase “the expandable scaffold” has been amended to recite – the self-expandable scaffold – .
Regarding claim 20, lines 2-3, the phrase “the expandable scaffold” has been amended to recite – the self-expandable scaffold – .
Regarding claims 29, 36 and 37, the claims are cancelled.
Regarding claim 31, line 2, the phrase “self-expandable framework” has been amended to recite “self-expandable scaffold”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding base claim 1, the closest prior art of record cited fails to teach, suggest or render obvious the combination of features claimed, specifically a system for resecting tissue, comprising: a tissue penetrating delivery device comprising a distal end and a lumen, the distal end configured to be positioned between adjacent first and second tissue layers, the first layer includes a submucosal tissue layer and the second layer includes a muscularis tissue layer; a self-expandable scaffold disposed within the lumen of the device and configured to be deployed between the first and second tissue layers, the scaffold in a larger configuration when deployed between the first and second tissue layers to separate the first and second tissue layers; and an additional instrument comprising a tissue cutting element configured to resect at least a portion of the submucosal tissue layer; wherein the scaffold is connected to a delivery wire configured to retrieve the scaffold following resection of the tissue by pulling a proximal end of the delivery wire in a proximal direction to withdraw the scaffold into the lumen of the tissue penetrating device.
	Regarding base claim 10, the closest prior art of record cited fails to teach, suggest or render obvious the combination of features claimed, specifically a system for resecting tissue, comprising: a tissue penetrating delivery device comprising a distal end and a lumen, the distal end configured to be positioned between adjacent first and second tissue layers, the first layer includes a submucosal tissue layer and the second layer includes a muscularis tissue layer; an expandable scaffold disposed within the lumen of the device and configured to be deployed between the first and second tissue layers, the scaffold in a larger configuration when deployed between the first and second tissue layers to separate the first and second tissue layers; an additional instrument comprising a tissue cutting element configured to resect at least a portion of the submucosal tissue layer; wherein the scaffold is in the form of a helical coil comprising rounded ends that resist tissue perforation; wherein the scaffold is connected to a delivery wire configured to retrieve the scaffold following resection of the tissue by pulling a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIGID K BYRD/Examiner, Art Unit 3771                                                                                                                                                                                                        
/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771